EXHIBIT 10.18 FORM OF AMENDED AND RESTATED OPERATING AND MEMBER CONTROL AGREEMENT OF VALLEY VIEW TRANSMISSION, LLC (A MINNESOTA LIMITED LIABILITY COMPANY) DATED AS OF FEBRUARY 16, 2011 AMENDED AND RESTATED OPERATING AND MEMBER CONTROL AGREEMENT This AMENDED AND RESTATED OPERATING AND MEMBER CONTROL AGREEMENT ( “Agreement” ) of Valley View Transmission, LLC, a Minnesota limited liability company (the “Company” ), is made and entered into as of the 16th day of February, 2011, by and among Valley View Wind Investors, LLC (“Investor Member”), Valley View Wind Holdings, LLC (“Local Member”), and the Company. All capitalized terms used herein shall have the respective meanings given to such terms in hereof or as otherwise defined in this Agreement. WITNESSETH: WHEREAS, the Company was formed pursuant to the Act, by filing Articles of Organization of the Company; WHEREAS, the Members desire to participate in the Company for the purposes of building, owning and operating a wind powered electric generating facility in Murray County, Minnesota for the production and sale of electricity generated from wind (the “Project” ), and for any other purposes approved by the Members in accordance with the terms of this Agreement; WHEREAS, the Members have concluded that such business may be conducted by them most effectively in the form of a limited liability company in accordance with the terms and conditions hereinafter set forth; and WHEREAS, this Agreement amends and restates and supersedes in all respects any operating and/or member control agreement which may have previously been in effect for the Company. NOW THEREFORE, in consideration of the agreements and covenants set forth above and herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: Section 1.
